DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

June 21, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Solicitation of Public Input on Conversion of Net Income Standards to
Equivalent Modified Adjusted Gross Income Standards

Today the Centers for Medicare & Medicaid Services (CMS) released a solicitation for public
input, available here http://www.medicaid.gov/State-Resource-Center/Events-andAnnouncements/Downloads/MAGI-income-conversion.pdf, seeking comments on two potential
methodologies for converting current State Medicaid and Children’s Health Insurance Program
(CHIP) net income eligibility standards to equivalent modified adjusted gross income (MAGI)
standards. This request for public input complements other consultative processes underway as
we develop conversion methodologies.
Under the Affordable Care Act, starting January 1, 2014, for most individuals, eligibility for
Medicaid, as well as for CHIP, will be determined using methodologies that are based on MAGI,
as defined in the Internal Revenue Code of 1986 (IRC). The change facilitates seamless
coverage across different insurance affordability programs. Affordable Insurance Exchanges will
also use MAGI information to determine eligibility for advance payments of premium tax credits
for the purchase of private insurance coverage through Exchanges.
To effectuate this change in Medicaid, States will need to convert their current financial
eligibility income standards from net standards that incorporate current income disregards to an
equivalent MAGI income standard (“income conversion”). The success of the Medicaid and
CHIP income standard conversion process is important for maintaining coverage, simplifying
and streamlining eligibility determinations, and supporting the accurate and efficient
administration of the Medicaid and CHIP programs. CMS welcomes comments from States,
researchers, and other stakeholders as to the feasibility and/or benefits of the two potential
approaches to income conversion. Additionally, CMS invites comment on hybrid approaches or
alternative methodologies for achieving income conversion. Comments may be submitted
electronically to incomeconversion@cms.hhs.gov and should be submitted by July 23rd. For
additional questions, please contact Stephanie Kaminsky at stephanie.kaminsky@cms.hhs.gov.

